DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in the application. Claims 6-15, 19, 20, 23-29 are withdrawn.  Claims 1-5, 16-18, 21, 22 and 30 are currently under examination.
This office action is in response to the amendment filed on 11/17/2022.
All previous rejection not reiterated in this office action are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3-5, 16-18, 21, 22 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 18, 21, 22, 30-35 and 45 of copending Application No. 16/797,969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the engineered CRISPR system for targeting one or more target RNA of the ‘969 application comprises protein having 90% higher identity to SEQ ID NO: 212 (claims 1 and 2), a mutated HEPN domain (claim 1, 3-5) and subcellular localization signal, NLS comprising SEQ ID NO: 256 or 258 (33-35), which is an obvious variant of the claimed protein of claims 1 and 3 of the present application, having at least 80% sequence identity to SEQ ID NO: 212, a mutated HPEN domain, and subcellular localization domain.  
Claims 4 and 5 of the present application recites the protein further comprises a NLS comprising SEQ ID NO: 256 or 258, which is also recited in claims 33-35 of the ‘969 application.
Claims 16 and 17 recites mutation in HEPN domain, which is also recited in claims 30-33, 3-5 of the ‘969 application. 
Claims 18 recites ribonucleoprotein comprises the isolated protein and a gRNA having DR sequence having at least 80% sequence identity to SEQ ID NO: 213, which is also recited in claim 18 of the ‘969 application.
Claims 21 recites a composition comprises the isolated protein and a gRNA having DR sequence having at least 80% sequence identity to SEQ ID NO: 213, which is also recited in claim 21 of the ‘969 application.
Claims 22 recites a kit comprises the isolated protein and a gRNA having DR sequence having at least 80% sequence identity to SEQ ID NO: 213, which is also recited in claim 22 of the ‘969 application.
Claim 30 recites the isolated protein being catalytically inactive for ribonuclease activity, which is also recited in claim 45 of the ‘969 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Response to Arguments
Applicant requests this rejection be held in abeyance pending allowance in co-pending Application 16/797969.
This is not persuasive because the provisional double patenting rejection cannot be held in abeyance. Since Applicant did not point to any supposed error in the rejection, it can be overcome by amending the claims, or filing a terminal disclaimer.  
Election/Restrictions
Applicant requested for rejoinder of withdrawn claims.  
However, since the elected claims are not in condition for allowance, the process claims that depend on the elected claims will not be rejoined at present. This issue may be revisited when the elected claims are in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636